07/06/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      AF 16-0288
                                                                                FILED Case Number: AF 16-0288




                                                                                 JUL 0 6 2021
                                                                               Bovven Ure.!enwooci
                                                                             Clerk of Supreme Court
                                                                                State of Montane

IN THE MATTER OF APPOINTMENTS TO THE
DRUG TREATMENT COURT ADVISORY                                     ORDER
COMMITTEE




      The Honorable Gregory G. Pinski has resigned as a District Court Judge, and his
position on the Drug Treatment Court Advisory Committee needs to be filled. The Court
thanks Judge Pinski for his service to the Committee, to this Court, and to the people of
Montana.
      IT IS HEREBY ORDERED that the Honorable Matthew J. Cuffe is appointed to
replace the Honorable Gregory G. Pinski for a term expiring on May 30,2022.
      The Clerk is directed to provide copies of this Order to The Honorable Gregory G.
Pinski, the Honorable Matthew J. Cuffe, to each member of the Drug Treatment Court
Advisory Committee, to Court Administrator Beth McLaughlin, and to the State Bar of
Montana.
      DATED this          day of July, 2021.




                                                             Chief Justice
                         7


    ..14.—              CIL_____.
             Justices




7